            Case 1:20-cv-01351-NONE-GSA Document 13 Filed 01/22/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11        ALVARO QUEZADA,                            1:20-cv-01351-NONE-GSA (PC)
12                     Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                     RECOMMENDING THAT PLAINTIFF’S
13              v.                                   MOTIONS FOR PRELIMINARY
                                                     INJUNCTIVE RELIEF BE DENIED AS
14                                                   MOOT
          C. NEPOMUCENO, et al.,
                                                     (ECF Nos. 2, 5.)
15
                       Defendants.
                                                     OBJECTIONS, IF ANY, DUE WITHIN
16                                                   FOURTEEN DAYS
17

18   I.       BACKGROUND
19            Alvaro Quezada (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
20   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
21   September 23, 2020. (ECF No. 1.)
22            On September 23, 2020, and October 5, 2020, Plaintiff filed motions for a temporary
23   restraining order and preliminary injunction which the court construes as motions for preliminary
24   injunctive relief. (ECF Nos. 2, 5.)
25   II.      PRELIMINARY INJUNCTIVE RELIEF
26            “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed
27   on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that
28   the balance of equities tips in his favor, and that an injunction is in the public interest.” Id. at

                                                       1
           Case 1:20-cv-01351-NONE-GSA Document 13 Filed 01/22/21 Page 2 of 3



 1   374 (citations omitted). An injunction may only be awarded upon a clear showing that the
 2   plaintiff is entitled to relief. Id. at 376 (citation omitted) (emphasis added).
 3           Federal courts are courts of limited jurisdiction and in considering a request for
 4   preliminary injunctive relief, the court is bound by the requirement that as a preliminary matter,
 5   it have before it an actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102,
 6   103 S.Ct. 1660, 1665 (1983); Valley Forge Christian Coll. v. Ams. United for Separation of
 7   Church and State, Inc., 454 U.S. 464, 471, 102 S.Ct. 752, 757-58 (1982). If the court does not
 8   have an actual case or controversy before it, it has no power to hear the matter in question. Id.
 9   II.     PLAINTIFF’S MOTIONS
10           Plaintiff requests a court order compelling officials at Kern Valley State Prison (“KVSP”)
11   to stop retaliating against him, stop responding with deliberate indifference to his serious medical
12   needs, and stop discriminating against him. Plaintiff also requests to be transferred back to the
13   R.J. Donovan Correctional Facility in San Diego, California.
14           Analysis
15           The court lacks jurisdiction to issue a court order enjoining officials at Kern Valley State
16   Prison (KVSP) in Delano, California, from acting against him. When Plaintiff filed this case, he
17   was incarcerated at KVSP. Plaintiff is currently incarcerated at the R.J. Donovan Correctional
18   Facility in San Diego, California. Plaintiff’s motions for preliminary injunctive relief against
19   officials at KVSP should be denied as moot as Plaintiff is no longer in custody this facility.1
20   When a prisoner is challenging conditions of confinement and is seeking injunctive relief,
21   transfer to another prison renders the request for injunctive relief moot absent some evidence of
22   an expectation of being transferred back. See Preiser v. Newkirk, 422 U.S. 395, 402-03 (1975);
23   Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991) (per curiam); see also Andrews v.
24   Cervantes, 493 F.3d 1047, 1053 n.5 (9th Cir. 2007). Here, there is no evidence that Plaintiff
25   expects to be transferred back to the Detention Facility in Bakersfield. Therefore, Plaintiff’s
26   motions should be denied as moot.
27

28            1
                On October 13, 2020, Plaintiff filed a notice of change of his address from Kern Valley State Prison to
     the R.J. Donovan Correctional Facility. (ECF No. 9.)

                                                             2
             Case 1:20-cv-01351-NONE-GSA Document 13 Filed 01/22/21 Page 3 of 3



 1   III.      CONCLUSION AND RECOMMENDATIONS
 2             Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s motions
 3   for preliminary injunctive relief, filed on September 23, 2020 and October 5, 2020, be DENIED
 4   as moot.
 5             These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 7   (14) days after the date of service of these findings and recommendations, Plaintiff may file
 8   written objections with the court.     Such a document should be captioned “Objections to
 9   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
10   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
11   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
12   (9th Cir. 1991)).
13
     IT IS SO ORDERED.
14

15          Dated:   January 22, 2021                          /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
